ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged. The proposed amendment filed on 31 January 2022 has been considered per the AFCP 2.0 guidelines, however it has not been entered because it does not place the independent claim in condition for allowance.  
The amendment after final filed on 31 January 2022 has not been entered.  The proposed amendment to independent claim 1 incorporates limitations from dependent claims 6, 11 and 13. The previously presented combination of the Yaacoub (U.S. Patent No. 5,246,798) and Whear (U.S. PG Pub 2012/0070713) references would still be available to reject independent claim 1.
The proposed amendment would overcome the outstanding rejection under 35 USC 112(d), as well as the outstanding rejections under 35 USC 102 in view of Whear and Natesh (WIPO 2016/134222) and the outstanding rejection under 35 USC 103 in view of the combination of Yaacoub and Natesh. 
Claims 1-27 remain rejected.  Claims 28-47 have been withdrawn from consideration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724